Citation Nr: 0322244	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
November 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the RO which determined that the veteran 
was not competent to handle disbursement of funds.


FINDINGS OF FACT

1.  The veteran suffers from a disabling psychiatric disorder

2.  The veteran lacks the mental capacity to contract or 
manage her own affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA benefit purposes.  
38 C.F.R. § 3.353 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

VA has a duty to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and medical evidence necessary to substantiate her claim.  
The veteran and her representative were provided with a copy 
of the appealed February 2002 rating decision and an August 
2002 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on her behalf.  

In a June 2002 VA letter, the veteran was informed of the 
provisions of the VCAA, the evidence she was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate her claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA examination reports, and 
assertions made by the veteran and her representative in 
support of her claim.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of whether 
the veteran is competent to handle disbursement of funds 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  The pertinent VA regulatory 
provision essentially provides that rating agencies are 
authorized to make official determinations of incompetency 
for VA purposes.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is 
reasonable doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Whenever it is proposed to make an 
incompetency determination, the beneficiary will be notified 
of the proposed action and the right to a hearing.  38 C.F.R. 
§ 3.353 (2002).

Such determinations will be controlling for purposes of 
direct payment of current benefits.  The rating agency will 
consider any findings made by the Veteran's Service Officer 
of jurisdiction (or like person who appoints a fiduciary, 
etc) based on evidence received showing that a previously 
determined incompetent individual may be capable of 
administering benefits without limitation, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Determinations 
relevant to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  38 C.F.R. 
§ 3.353 (2002).

In this case, the veteran was granted service connection for 
a schizoaffective disorder by a December 1995 RO decision.  
Based on the review of contemporaneous medical evidence of 
record, a disability evaluation of 100 percent was assigned 
for the disorder effective in December 1994.

In that same December 1995 rating decision, the RO proposed 
that the veteran be deemed incompetent for VA benefits 
purposes.  This proposal was based on the review of a 
September 1995 VA psychiatric examination which revealed a 
diagnosis of schizophrenic process, paranoid type manifested 
by thought disorder, inappropriate affect, pathological 
ambivalence and austistic preoccupation.  It was noted by the 
examiner that the veteran was not able to handle her money.  
In conjunction with 38 C.F.R. § 3.353 the veteran was 
properly notified, by a letter dated in January 1996, of the 
proposal and his right to a personal hearing.  

In an unappealed April 1996 decision, the RO determined that 
the veteran was incompetent for VA benefits.

In March 2001, the RO once again proposed that the veteran be 
deemed as incompetent.  In a July 2001 decision, the RO again 
decided that the veteran was not competent.  The appellant 
submitted a statement disagreeing with the finding and in 
September 2001 she had a hearing on the issue of competency.  
During the hearing she testified that she paid her own bills.  
The RO thereafter determined in October 2001 that the veteran 
was competent to handle disbursement of her VA compensation 
payments.  The decision was made without the benefit of any 
medical records.  It was determined that the decision should 
be reconsidered after the receipt of the veteran's medical 
records.  In this respect the RO received the February 2001 
VA field examination.  This field examiner visited the 
veteran at her apartment.  He noted that she was service-
connected for schizophrenia at a rate of 100 percent and that 
she was on medication for the disorder.  She was alert and 
somewhat oriented, but her conversations at times were a bit 
out of context.  The field examiner reported that the veteran 
was aware of the source and the amount of her income she 
received.  She reported that she received $1000 a month from 
her legal custodian for food and other personal spending.  He 
stated that others easily manipulated her and that she had 
loss a great deals of funds as a result.  Her only income 
came from VA.  Her legal custodian paid her rent and gave her 
$1000/month.  It was reported that the veteran surrounded 
herself with a lot of strangers and was constantly calling 
and asking for more funds.  The examiner stated that due to 
her condition and the fact that she was easily taking 
advantage of by others, this was the most practical, 
effective and economical method of payment.  It was the 
recommendation of the field examiner that the veteran 
continues to be unable to handle her funds and the present 
mode of payment should be continued.

In January 2002, the veteran reported to the VA psychiatric 
clinic due to her disagreement pertaining to being discharge 
from a psychiatric treatment program.  The examiner's 
impression was that the veteran had a long history of 
noncompliance with treatment and that she refused 
antipsychotic medications.  The examiner agreed with the 
September 1995 VA examiner's finding that the veteran had 
schizophrenia.  The examiner determined that the veteran 
still was in a "precontemplation phase" of her illness and 
did not understand that she was ill and in need of treatment 
for her schizophrenia.

By a February 2002 rating action, the RO determined that the 
veteran was not competent.

In April 2002, the veteran submitted a statement in which she 
reported that she paid her living expenses.  She asserted 
that she should be able to control and manage her own VA 
funds.  In September 2002, the veteran also submitted a 
statement to the effect that she did not have schizophrenia.

During the February 2003 Board hearing, the veteran testified 
that she was currently paying her own bills.  She stated that 
she had 10 bills and that she was never late paying them.  
She stated that she received $1000 for spending and $650 for 
rent and that the rest was under the control of the 
fiduciary.  She asserted that she should have control of all 
of her funds.  She testified extensively regarding the 
purchase of a computer.

The Board finds the medical evidence is clear, convincing and 
leaves no doubt as to the fact that the veteran is 
incompetent due to her severe service-connected 
schizophrenia.  Medical examiner's have consistently found 
the veteran to be incompetent to handle her own funds.  In 
September 1995, a VA examiner diagnosed the veteran as having 
schizophrenia and stated that she was not able to handle her 
money.  When examined in January 2001, the veteran continued 
to be diagnosed as having schizophrenia and it was reported 
by the VA examiner that she did not appear competent to 
manage VA funds in her best interest.  The field examiner, 
based on a February 2001 examination, stated that the veteran 
continued to be unable to handle her funds and that the 
present mode of payment should be continued.  When treated in 
January 2002, the physician stated that he agreed with the 
January 2001 examiner's finding that the veteran did not 
appear competent to manage VA funds in her best interest.

In view of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
lacks the mental capacity to contract or to manage her own 
affairs, including disbursement of funds without limitation.  
There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of reasonable doubt.  Therefore, 
the veteran remains incompetent for VA purposes.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.353(a).

ORDER

The veteran is incompetent for VA benefits purposes.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

